Citation Nr: 0946977	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-23 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertensive cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1993.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO), which granted service 
connection for hypertensive cardiomyopathy and assigned a 
noncompensable rating effective from February 12, 2004.  

On September 14, 2006, the Veteran offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing has been associated 
with the claims folder.  

In March 2007, the Board remanded the case to the RO for 
further evidentiary development.  Subsequently, in September 
2008, the Board again remanded the case to the RO for 
procedural development.  

The Board is aware that the Veteran submitted additional 
evidence in October 2009, after the most recent supplemental 
statement of the case (SSOC) was issued in August 2009 and 
the case was on appeal at the Board.  38 C.F.R. § 20.1304(c) 
states that any "pertinent" evidence submitted by the Veteran 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for review, unless this procedural 
right is waived by the Veteran.  No such waiver was received 
in this instance.  However, upon review of the evidence, the 
Board notes that the additional evidence is a copy of private 
treatment report that was previously associated with the 
claims file.  As such, the Board finds although the new 
evidence was submitted without a waiver, it is cumulative of 
the evidence of record.  Therefore, the provisions of 38 
C.F.R. § 20.1304 are inapplicable in this case.  




FINDINGS OF FACT

The Veteran's hypertensive cardiomyopathy causes fatigue and 
requires continuous medication for control; it does not 
result in a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; there is no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for 
hypertensive cardiomyopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7020 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in February 2004 and August 2004 from the RO to 
the Veteran, which were issued prior to the RO decision in 
February 2005.  Additional letters were issued in March 2005 
and April 2007.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to 
be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded a 
VA examination in January 2005, with subsequent review of the 
file and medical opinions issued in March 2006 and November 
2007.  The examination was conducted by a medical doctor, and 
the opinions were rendered by a VA cardiologist.  The reports 
reflect that the examiner solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  Therefore, the examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in March 1993, service connection was 
granted for hypertension, evaluated as 0 percent disabling, 
effective February 1, 1993.  

The Veteran's claim for service connection for hypertensive 
heart disease was received in February 2004.  Submitted in 
support of his claim were treatment reports from Dr. Richard 
E. Whitlow, dated from August 2002 through June 2004.  These 
records include the report of an exercise stress test, 
performed in August 2002, which noted that the Veteran 
achieved a maximal work-level of 7.0 METS.  The assessment 
was abnormal stress test with underlying baseline, making 
this an abnormal non-diagnostic reading.  During a clinical 
visit in October 2002, it was noted that the Veteran had 
hypertensive cardiomyopathy with a left ventricular ejection 
fraction of 30% with no evidence of reversible ischemia on 
imaging.  He had no chest pain, tightness, 
heaviness/pressure, cough, or wheeze.  His blood pressure had 
remained elevated despite increased dose of Accupril.  The 
assessment was hypertension with LVH and decreased left 
ventricular ejection fraction.  The Veteran was referred for 
a follow-up evaluation in August 2003; at that time, he 
complained of left arm numbness and shortness of breath.  The 
impression was left arm numbness and pain, probably 
musculoskeletal; shortness of breath; and non-ischemic 
(hypertensive) cardiomyopathy, with a history of ejection 
fraction of 30 percent.  The examiner stated that the Veteran 
would need adenosine thallium; he stated that comparison can 
be made to his previous thallium stress test from 2002 to 
make sure that there was no evidence of epicardial coronary 
artery disease resulting in his falsely positive exercise 
ECG.  

In February 2004, the Veteran was seen for his six-month 
evaluation for hypertension and hypertensive cardiomyopathy.  
He reported no chest pain, shortness of breath, dizziness, 
lightheadedness, syncope or near syncope, no symptoms 
consistent with orthopnea, PND, claudication or TIAs.  
Cardiac examination revealed normal S1 and S2, no S3 or S4 
was audible.  There was a 2/6 murmur at the lower left 
sternal border.  The impression was non-ischemic hypertensive 
cardiomyopathy with an ejection fraction of 41% by thallium 
study.  

The Veteran was afforded a VA examination in January 2005.  
At that time, it was noted that he was diagnosed and treated 
for hypertension in February 1992; there is no indication of 
heart disease in service.  The Veteran denied any angina, 
chest pain at rest or exertion, fatigue, dizziness, edema or 
syncope.  He also denied any history of myocardial 
infarction, congestive heart failure, or acute rheumatic 
heart disease.  There was no history of cardiac surgery.  On 
examination, blood pressure reading was 126/64.  No venous 
distension or carotid bruit was noted.  The heart had regular 
rhythm and rate, with normal S1 and S2, and no S3 or S4.  
There was a soft grade II/IV murmur over the left sternal 
border and apex.  A chest x-ray revealed cardiomegaly, 
unchanged since August 23, 2002.  An electrocardiogram 
revealed normal sinus rhythm, ST elevations of early 
repolarization, and left ventricular hypertrophy.  Exercise 
stress test produced METS 16.4, but no chest pain or ECG 
changes.  Maximum heart rate was 157 (95% predicted, blood 
pressure 195/79.  Ejection fraction was 52 percent.  

The pertinent diagnosis was hypertensive (non-ischemic) 
cardiomyopathy, currently stable.  Left ventricular 
hypertrophy per voltage criteria was noted on ECGs in the 
service.  The examiner stated that it is most likely in the 
Veteran's case, without evidence of other causes such as 
chronic alcoholism, infection, renal disease or diabetes 
mellitus, that the heart condition was primarily due to 
hypertension.  In an addendum, dated in February 2005, the 
examiner stated that there was no evidence of exercise-
induced complex arrhythmias at 95% of the maximal age 
predicted heart rate.  The examiner also noted that the 
Veteran achieved a maximal work-level of 16.40 METS, which 
represents 150% of normal age-predicted exercise capacity in 
male indicating having an excellent functional capacity.  

In March 2006, the claims file was reviewed by a cardiologist 
at the Leavenworth VAMC.  The VA cardiologist, in pertinent 
part, noted that echocardiogram reports of January 28, 2005, 
showed the veteran's left ventricle was normal in size with 
no evidence of hypertrophy and with a normal left ventricle 
ejection fraction (LVEF) of 52 percent.  It appears that the 
VA reviewer's opinion was that this echocardiogram test was 
more accurate than a January 31, 2005 chest x-ray that had 
showed cardiomegaly (an enlarged heart), or an 
electrocardiogram report that indicated left ventricle 
hypertrophy (LVH).  The VA reviewer also stated that the 
January 28, 2005, echocardiogram reports did not confirm 
prior abnormal myocardial perfusion imaging reports of 
September 4, 2002 and August 13, 2003, based on 
electrocardiogram stress testing which showed a LVEF of 30 
percent and LVH, and a LVEF of 41 percent and LVH, 
respectively.  The cardiologist stated that the exercise test 
showed abnormal ECG changes that could suggest ischemia.  

The Board also notes that the VA reviewing cardiologist, in 
his May 2006 addendum report, opined that treatment of the 
Veteran's hypertension, and specifically the use of the drug 
Carvedilol (also called Coreg), was responsible for 
normalizing the LVEF from previously reported lower values.  
The record indicates that the Veteran was using Coreg, 
Acupril, and Norvase to control his hypertension.  The VA 
reviewer also indicated that a May 2006 myocardial perfusion 
Dipyridamole stress test revealed an ejection fraction of 55 
%, which correlated well with the measured ejection fraction 
of the January 28, 2005, echocardiogram, and that these two 
test results were the best representation of the Veteran's 
condition.  

At personal hearing in September 2006, the Veteran indicated 
that he was not getting proper treatment for his hypertension 
at the VA, so he went to a private doctor who gave him a test 
and discovered a damaged left ventricle.  The Veteran 
reported that the private doctor sent him to a cardiologist 
who prescribed some medication for his left ventricle 
dysfunction; he stated that he has been on the medication for 
three years.  The Veteran reported problems mainly with 
shortness of breath and some fatigue with physical activity.  
The Veteran indicated that the doctors told him that he was 
fine, but he felt otherwise.  

Of record is a medical statement from Dr. J. Aaron Grantham, 
dated April 30, 2007, indicating that the Veteran has been 
under his care at Cardiovascular Consultants for the previous 
five years.  Dr. Grantham indicated that the Veteran 
presented initially with a non-ischemic cardiomyopathy, the 
most likely culprit being hypertension.  He stated that an 
angiogram demonstrated no coronary artery disease.  The 
Veteran was treated with an aggressive regimen ACE 
inhibition, beta blockers and Norvasc for his hypertension.  
He has a reversible cardiomyopathy with improvement in his 
ejection fraction on April 25, 2007.  Dr. Grantham indicated 
that, given that the Veteran's blood pressure is marginally 
controlled at 140/70 on triple-drug therapy with Coreg, 
Lisinopril and Norvasc, it was highly unlikely that he would 
maintain such good blood pressure control without all three 
of these medications.  The pertinent diagnoses were 
reversible cardiomyopathy, improvement in left ventricular 
dysfunction after institution of medical therapy, currently 
New York Heart Association Class I, asymptomatic; and 
hypertension, multiple drugs required for adequate control.  
Attached to this statement was a report from Wal-Mart which 
reflects the medications filled for the Veteran during the 
period from June 2006 through April 2007.  

Received in August 2007 were VA progress notes dated from 
August 2002 through March 2006.  Among these records is the 
report of an addendum to the January 2005 VA examination, 
dated in February 2005, which noted that the Veteran achieved 
a maximal work level of 16.40 METS, which represents greater 
than 150% of normal age-predicted exercise capacity in male 
subjects, which indicated an excellent functional capacity.  

In November 2007, the Veteran's claims folder was referred to 
a VA cardiologist for review and an opinion.  After careful 
review of the file, the cardiologist indicated that there was 
evidence supporting the presence of LVH and impaired left 
ventricular systolic function (low EF) in the past.  It was 
felt that, while the electrocardiogram may have revealed 
changes suggestive of LVH, it was only moderately sensitive 
and specific.  The cardiologist noted that an echocardiogram 
was the preferred test to evaluate the presence and extent of 
LVH in hypertensive patients.  The cardiologist stated that 
the low ejection fraction present in the Veteran in the past 
(no longer present), in the absence of other etiologies like 
coronary artery disease, valvular heart disease, myocarditis, 
etc, most likely was caused by hypertensive heart disease as 
was LVH.  LVH as a response to the increased afterload 
associated with elevated systemic vascular resistance was a 
protective mechanism and was not the cause of low EF.  The 
cardiologist noted that echocardiograms of April 28, 2006, 
January 28, 2005, and July 9, 2003, and chest x-ray report of 
October 23, 2007 collectively are consistent with absence of 
left ventricular hypertrophy as of October 23, 2007.  The 
cardiologist stated that lowering the blood pressure with 
antihypertensive agents, weight loss, or dietary salt 
restriction decreases cardiac mass in patients with LVH and 
reduces the risk of development of LVH and other 
cardiovascular complications or hypertension.  Therefore, it 
was concluded that the Veteran needs to be maintained on 
antihypertensive agents in addition to necessary life style 
modifications.  

III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time service connection was awarded.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
since February 12, 2004.  After review of the evidentiary 
record, the Board concludes that the Veteran's hypertensive 
cardiomyopathy has not changed and a uniform evaluation is 
warranted-10 percent.  

The Veteran's service-connected hypertensive cardiomyopathy 
has been assigned a zero percent disability rating under 
Diagnostic Code 7007 effective from February 12, 2004.  

During the pendency of the veteran's appeal, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 - the revision effective from October 6, 2006.  See 71 
Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 
§ 4.100.  The revised regulation contains the following new 
provisions:  (1) In all cases, whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication must be ascertained. 
(2) Even if the requirement for a 10 percent rating (based on 
the need for continuous medication) or a 30 percent rating 
(based on the presence of cardiac hypertrophy or dilatation) 
is met, MET testing is required except when there is a 
medical contraindication; when the left ventricular ejection 
fraction has been measured and is 50 percent or less; when 
chronic congestive heart failure is present or there has been 
more than one episode of congestive heart failure within the 
past year; and when a 100 percent evaluation can be assigned 
on another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.  

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.  

Cardiomyopathy is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7020 (2009), which provides that when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required, a 10 percent rating is 
assigned.  If a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is assigned.  
When there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  When there has 
been chronic congestive heart failure, or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
rating is assigned.  

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.  

The Veteran is currently rated at zero percent for 
hypertensive cardiomyopathy.  The next higher, 10 percent, 
rating requires a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence supports a 10 
percent rating for hypertensive cardiomyopathy.  
Significantly, while the record indicates that the Veteran is 
able to achieve metabolic equivalents above 10 on his stress 
tests; he has reported some occasional shortness of breath 
and fatigue with activity.  In addition, after review of the 
claims folder in November 2007, a VA cardiologist noted that 
low ejection fraction present in the Veteran in the past 
(before the award of service connection), most likely was 
caused by hypertensive heart disease, as was LVH.  The 
cardiologist also stated that because lowering the blood 
pressure with antihypertensive agents, weight loss, or 
dietary salt restriction decreases cardiac mass in patients 
with LVH and reduces the risk of development of LVH and other 
cardiovascular complications or hypertension, the Veteran 
needed to be maintained on antihypertensive agents in 
addition to necessary life style modifications.  In essence, 
the examiner indicated that the Veteran's improved state was 
due to the use of medications.  Put another way, it may be 
concluded that the problems with LVH that the Veteran had 
before service connection was awarded were alleviated with 
medication and continue to be constrained by the 
antihypertensive medication.  

In summary, because the Veteran's hypertensive cardiomyopathy 
requires continuous medication, resolving reasonable doubt in 
favor of the Veteran, the Board finds that he is entitled to 
a higher rating for his hypertensive cardiomyopathy.  The 
weight of the credible evidence demonstrates that the 
Veteran's hypertensive cardiomyopathy has warranted a 10 
percent rating, but no higher, since the award of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the requirements 
for an even higher rating under the pertinent criteria have 
not been met.  The evidence does not show dyspnea, fatigue, 
angina, dizziness, or syncope for a workload between 5 to 7 
METs.  There is also no evidence since the award of service 
connection of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  


ORDER

An initial 10 percent disability rating for hypertensive 
cardiomyopathy is granted, subject to the regulations 
applicable to the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


